Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al (2020/0221120) in view of Huang et al (20190058896).
In regard to claim 1 a method for constructing a candidate motion information list comprising:
generating a candidate motion information list comprising at least one candidate motion vector set, wherein the at least one candidate motion information set is obtained from a neighboring affine image block of a current image block by using an inherited control point motion vector predication method, the candidate motion information set comprises candidate motion information of x control points of the current image block and x is an integer greater than or equal to 2 (Robert Fig. 9 and pars 88-92 affine merge mode which uses a candidate set of 3 control point motion vectors inherited from a neighboring affine block, further generally note Figs 18-24 and pars 111-137 for variations on building a candidate list for the affine merge mode, particularly note Fig. 23 which constructs a list of plural sets of  candidate motion vectors inherited from neighboring affine image blocks);
storing, in the candidate motion information list, an extra to-be-selected motion information set that satisfies a preset condition, until a quantity of candidate motion information sets in the candidate motion information list is equal to a preset quantity value, wherein the extra to-be-selected motion information set comprises extra to-be-selected motion vectors of at least two control points of the current image block (Robert Fig. 23 note storing extra candidate sets from the neighboring CUs to the left and/or top of the top left corner of the current CU, note par. 118 that these are ‘additional’, or extra spatial neighbors which are considered if the size of the candidate set is less than a preset maximum size value, further note Fig. 9 and pars 88-92 an affine merge candidate set comprises 3 control point motion vectors); 
the extra to-be-selected motion vector of the control point is a motion vector of an inter-coded image block adjacent to the current image block (Robert Fig. 23 note determining if the ‘additional’ CU is coded in Affine mode further note pars 81-85 Affine mode predicts a current frame from a reference frame at a different time and is thus an ‘inter’ coding mode); and
when a quantity of candidate motion information sets in the candidate motion information list is less than the preset quantity value, filling the candidate motion information list with a third preset candidate motion information set until the quantity of candidate motion information sets in the candidate motion information list is qual to the preset quantity (Robert Figs. 23-24 pars 120-137 note par. 120 adding temporal candidates from preset locations if the size of the candidate list has not reached a maximum value, further note pars 125-137 adding mean and average value candidates).  
It is noted that Robert does not disclose details relating to the reference frame indexes of the control points of the candidate motion sets. However, Huang teaches that when coding in the affine merge mode the reference index of all control point motion vectors may be constrained to use the same reference index (Huang par. 39 note when motion vectors of a candidate set refer to a different reference frame the candidate set is either marked as unavailable, or the candidate vectors are all scaled to use the reference picture of the current PU, note that in both cases the reference index of the candidate sets used for affine mode will be the same for all control point motion vectors after the constraint is applied). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of constraining the reference indexes of the extra to-be-selected motion vector sets of Robert to be the same as suggested by Huang in order to increase the number of available merge candidates as suggested by Huang (Huang par. 39 note scaling motion vectors instead of marking the neighboring block as unavailable increases the number of available candidates).

In regard to claim 2 refer to the statements made in the rejection of claim 1 above.  Robert further discloses that the extra to-be-selected motion information set comprises at least extra to-be-selected motion information of a first control point and extra to-be-selected motion information of a second control point, wherein the first control point and the second control point are neighboring control points of the current image block (Robert Figs 20-23 note Fig. 21 and par. 117 additional candidates from neighboring blocks A’ and B’ also note Fig. 23 candidates added to the list are Affine merge candidates which include three control point motion vectors as described in pars 88-92). 

	In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Robert further discloses that the neighboring affine image block of the current image block is located at predetermined locations or a predetermined location on a left side and/or an upper side of the current image block (Robert Fig. 21 and par. 117 note neighboring affine blocks from specific locations considerd for Affine merge particularly note positions A and B for examples of left and upper side locations). 

	In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Robert further discloses that the extra to-be-selected motion information set comprises the extra to-be-selected motion information of the at least control points of the current image block, the extra to-be-selected motion information of each control point in the at least two control points comes from an image block at a specific location adjacent to the control point, and an inter prediction mode is used for the image block at the adjacent specific location (Robert Figs 21-23 note  par. 118 ‘additional’, or extra spatial neighbors which are considered if the size of the candidate set is less than a preset maximum size value, further note Fig. 9 and pars 88-92 an affine merge candidate set comprises 3 control point motion vectors, finally note pars 81-85 Affine mode predicts a current frame from a reference frame at a different time and is thus an ‘inter’ coding mode). 
	
	In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Robert further discloses parsing a bitstream, to obtain an index value and a motion information difference, wherein the first index value is an index value of a motion information predictor of a control point of the current image block in a candidate motion information list, and the candidate motion information list is generated by using the construction method described in claim 1 above (Robert pars. 93-96 note decoding an index indicating the selected candidate motion set);
	obtaining the motion information predictor of the control point from the candidate motion information list based on the first index value (Robert Fig. 9 and pars 88-92 note par. 89 obtaining control point motion vectors from the selected neighboring block, also note par. 104 the multiple affine merge mode candidate list uses the same derivation process as the prior affine merge mode);
	determining motion information of the control point based on the motion information predictor of the control point and the motion information difference (Robert par. 89 note equation 1 determining the control point motion vectors for the current block based on the predictors from the neighboring blocks i.e. v2 and v3 and the motion information difference in terms of the size differences between the blocks); and
	determining prediction pixels of the current image block based on the motion information of the control point (Robert par. 82-83 and 90 note determining the affine motion field for 4x4 sub-blocks which is used to determine prediction pixels in the reference frame). 

	In regard to claim 6 refer to the statements made in the rejection of claim 1 above. Robert further discloses obtaining an parsing a bitstream, to obtain a second index value, wherein the second index value is an index value of motion information set of a control point of a current image block in a candidate motion information list, and the candidate motion information list is generated by using the construction method described in claim 1 above (Robert pars. 93-96 note decoding an index indicating the selected candidate motion set also note Figs. 1-4 and par 57 the coding method of Robert codes a plurality of blocks hence a second current block may be coded using the proposed affine merge mode of Fig. 23 and thus a second index value may be obtained) ;
obtaining the motion information set of the control point from the candidate information list based on the second index value (Robert Fig. 9 and pars 88-92 note par. 89 obtaining control point motion vectors from the selected neighboring block, also note par. 104 the multiple affine merge mode candidate list uses the same derivation process as the prior affine merge mode); and
determining prediction pixels of the current image block based on the motion information of the control point (Robert par. 82-83 and 90 note determining the affine motion field for 4x4 sub-blocks which is used to determine prediction pixels in the reference frame). 

Claims 7-12 describe construction, and inter prediction apparatus substantially corresponding to the method described in claims 1-6 above. Refer to the statements made in regard to claims 1-6 above for the rejection of claims 7-12 which will not be repeated here for brevity. 
In particular regard to claim 7 Robert further discloses first and second processing units and a filling unit (Robert Fig. 23 note algorithm from the top down to the first “size of candidate set<max size of merge candidate list?” as the first processing unit, the remainder of Fig. 23 as the second processing unit, note process for adding additional candidates in pars 120-137 as the filling unit which correspond to the algorithm based “units” indicated in pars 295-297 of the applicant’s spec). 
In particular regard to claims 11 and 12 Robert further discloses an inter prediction apparatus (Robert Fig. 3) including an obtaining unit for parsing a bitstream (Robert Fig. 3 note entropy decoding 330), an obtaining unit to obtain motion information (Robert motion compensation 375), and a determining unit to determine prediction pixels (Robert adding unit 355 as supplied by reference picture buffer 380).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200244989 A1	LEE; Jaeho
US 20190335170 A1	LEE; Jaeho et al.
US 20180098063 A1	Chen; Yi-Wen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423